Graubard Miller The Chrysler Building 405 Lexington Avenue New York, N.Y. 10174-1901 (212) 818-8800 (212) 818-8881 (212) 818-8638 email address jgallant@graubard.com September 27, 2012 VIA FEDERAL EXPRESS AND EDGAR Mr. Todd K. Schiffman Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Collabrium Japan Acquisition Corporation Registration Statement on FormF-1 Filed September 7, 2012 File No. 333-183775 Dear Mr. Schiffman: On behalf of Collabrium Japan Acquisition Corporation (the “Company”), we respond as follows to the Staff’s comment letter, dated September 21, 2012, relating to the above-captioned Registration Statement on Form F-1 (“Registration Statement”).Please note that for the Staff’s convenience, we have recited each of the Staff’s comments and provided the Company’s response to each comment immediately thereafter. Exhibit Index Exhibit 5.1, page II-6 1. Counsel’s legality opinion does not appear to cover the “Representative’s Units.”Please advise or revise. We have re-filed the legality opinion as Exhibit 5.1 with the Registration Statement to cover the “Representative’s Units” as requested. ***** Securities and Exchange Commission Page 2 September 27, 2012 If you have any questions, please do not hesitate to contact me at the above telephone and facsimile numbers. Very truly yours, /s/ Jeffrey M. Gallant Jeffrey M. Gallant cc:Mr. Koji Fusa
